Citation Nr: 0201346	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  98-11 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 1954 
and from October 1958 to October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.

This appeal was previously before the Board in July 1999, 
when service connection was granted for right ear hearing 
loss and entitlement to an initial compensable evaluation for 
bilateral hearing loss was remanded for additional 
evidentiary development.  Such development having been 
accomplished, the case is once again before the Board for 
appellate review.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issue has been recharacterized as set forth on 
the cover page.

Finally, the Board notes that VA audiometric examination 
report dated in September 2000 reflects complaints of 
constant tinnitus.  To the extent that this amounts to an 
informal claim of entitlement to service connection for 
tinnitus, this matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The probative medical evidence has established the 
veteran's hearing impairment to have been no worse than Level 
II in the right ear and Level III in the left ear.





CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1110 (West 
1991 & Supp. 2001), 5107 (West Supp. 2001); 38 C.F.R. 
§§ 4.85, 4.87, Tables VI, VII, Diagnostic Code 6100 
(effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 
4.86(a), 4.87, Tables VI, VII, Diagnostic Code 6100; 64 Fed. 
Reg. 25202-25210 (May 11, 1999) (effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  By virtue of the Statement of the Case (SOC) and the 
subsequent Supplemental Statements of the Case (SSOC) issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  That is, the RO has provided notice of the pertinent 
laws and regulations pertaining to increased evaluations for 
hearing loss.  The RO has provided notice of the regulations 
in effect prior to June 10, 1999, and the current regulations 
that became effective on that date.  It also provided a 
rationale explaining to the veteran why the evidence did not 
satisfy the criteria for a higer rating under either the 
previous or amended regulations.  Therefore, the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)); Stegall v. West, 11 Vet. 
App. 268 (1998).  

The revised duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  

In this regard, the Board notes that reports of hearing tests 
conducted in October 1996 at Miracle Ears and November 1996 
at the University of Kansas Medical Center are not available 
for review.  However, service connection for bilateral 
hearing loss has been established, the veteran has not 
claimed that these records show greater disability than is 
demonstrated by subsequent VA audiometric examinations 
conducted in September 1997 and September 2000, and the 
subsequent VA audiometric examination reports provide 
persuasive evidence of the veteran's present level of 
disability as a result of hearing loss.  Accordingly, the 
reports of hearing tests conducted at Miracle Ears and the 
University of Kansas Medical Center in 1996 are not necessary 
for an equitable resolution of the instant appeal.  

Moreover, the Board finds that the evidentiary development 
requested in its July 1999 remand has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998).  Given the facts of 
this case, the Board finds that VA can provide no further 
assistance to the veteran which would aid in substantiating 
this claim.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law as to the 
veteran's service-connected bilateral hearing loss.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand as to the 
veteran's service-connected bilateral hearing loss would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Factual Background

A review of the record reflects that, by a June 1997 rating 
decision, the RO established service connection for left ear 
hearing loss, evaluated as zero percent disabling, and denied 
service connection for right ear hearing loss.  This 
determination was based on the veteran's service medical 
records which showed slight left ear hearing loss and normal 
right ear upon retirement examination in October 1976.  The 
veteran disagreed with this determination and commenced the 
present appeal.  

On the authorized VA audiological evaluation in September 
1997, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
45
35
LEFT
10
50
50
50
45

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.  
The diagnosis was bilateral asymmetrical sensorineural 
hearing loss.  

By a June 1999 decision, the Board granted service connection 
for right ear hearing loss.  Specifically, the Board found 
that a 25 decibel reading at 4000 Hertz at the veteran's 
October 1976 retirement examination showed that the veteran 
had some degree of right ear hearing loss upon separation 
from military service.  The Board further determined that the 
September 1997 VA examination report showed that the 
veteran's right ear hearing loss met the criteria for 
38 C.F.R. § 3.385.  Upon granting service connection for 
right ear hearing loss, the Board remanded the issue of 
entitlement to a compensable evaluation for bilateral hearing 
loss to the RO for additional development.

On the authorized audiological evaluation in September 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
55
55
LEFT
15
50
60
60
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 86 percent in the left ear.  
It is noted that the veteran reported significant difficulty 
hearing and understanding his wife and daughter.  He denied 
any ear pathology, treatment, or vertigo.  The examiner 
stated that the audiological results indicate normal low 
frequency hearing sensitivy, sloping to a mild to moderately 
severe high frequency sensorineural hearing loss in the right 
ear and a moderate to moderately severe sensorineural hearing 
loss in the left ear.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).  

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs has been amended, effective 
June 10, 1999.  64 Fed. Reg. 25,202 (1999).  Thus, the 
regulatory criteria governing the evaluation of the veteran's 
bilateral hearing loss changed while his claim was pending.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).  

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).  

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2001).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2001).  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher designation.  38 C.F.R. 
§ 4.86(b) (2001).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Analysis

Review of the record shows that the veteran's greatest level 
of hearing impairment in both ears was documented during the 
September 2000 VA examination, with respect to puretone 
threshold average and with respect to speech discrimination 
percentage.  During this examination, puretone threshold 
average was 44 in the right ear and 58 in the left ear.  
Speech discrimination was 88 percent in the right ear and 86 
percent in the left ear.  See 38 C.F.R. § 4.85, Tables VI and 
VII.  

Under Table VI of both the previous and amended regulations, 
the veteran's hearing impairment during the September 2000 VA 
examination was Level II in the right ear and Level III in 
the left ear.  Under Table VII of both the previous and 
amended regulations, Level II hearing impairment in the right 
ear and Level III hearing impairment in the left ear allows 
for a noncompensabe evaluation.  38 C.F.R. § 4.85, Tables VI 
and VII, Diagnostic Code 6100.  

As noted above, previous examinations of the veteran's 
hearing acuity did not document higher pure tone threshold 
averages and/or lower speech discrimination percentages in 
either ear than those that were documented during the 
September 2000 VA audiometric examination.  

A compensable rating is not warranted under Table VIa under 
either the previous or amended regulations because Table VIa 
is not for application in either instance.  Table VIa under 
the previous regulations is not for application because it 
was not certified that there were language difficulties or 
inconsistent speech audiometry scores that made the use of 
both puretone average and speech discrimination 
inappropriate.  See 38 C.F.R. § 4.85(c).  

It is not for application under the amended regulations 
because the veteran's pure tone threshold was not 55 decibels 
or more at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c); 4.86(a) (2001).  

Therefore, the Board finds that a compensable evaluation for 
the veteran's bilateral sensorineural hearing loss disability 
is not warranted under the previous or amended regulations.  
Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

As the Board noted earlier, the veteran's case involves an 
appeal as to the initial rating assigned for his bilateral 
hearing loss on the occasion of the grant of service 
connection by the RO in June 1997 and the Board in July 1999, 
rather than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id. at 9.  As noted above, the September 2000 VA 
examination documented the greatest level of hearing 
impairment that has been recorded in the claims file.  Since 
the findings in this examination do not meet the criteria for 
a compensable evaluation, it logically follows that previous 
evaluations cannot satisfy the criteria for a compensable 
evaluation.  Accordingly, the Board finds that staged ratings 
are not appropriate in the present case.  

Additional Matters:
Extraschedular Consideration

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1)(2001).  The Court has held that the Board does 
not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  

However this does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, neither the veteran, his representative, nor 
the evidence have raised the issue of 38 C.F.R. § 3.321(b)(1) 
on appeal in terms of bilateral hearing loss.  See VAOPGCPREC 
6-96.  Having reviewed the record with the above mandates in 
mind, the Board finds no basis for further action on this 
question.  




ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

